Citation Nr: 1022827	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss disability.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) currently rated 50 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Dawn Hallowell, Attorney-at-
Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1972, and from December 1972 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2006, a statement of the case was 
issued in March 2007, and a substantive appeal was received 
in March 2007.  

The issues of entitlement to service connection for PTSD, and 
entitlement to a TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran has no higher than level III hearing acuity in 
the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In light of the favorable decision 
as it relates to the issue of the grant of service connection 
for PTSD, no further discussion of VCAA is necessary at this 
point with regard to this issue.  

With regard to the bilateral hearing loss increased rating 
issue in appellate status, a VCAA letter was issued in 
September 2005.  The VCAA letter notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  In any event, a Vazquez letter 
was issued to the Veteran in August 2008.  Reviewing the VCAA 
and Vazquez notices together, in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a) compliant notice as to his 
claim for an increased rating.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The Board also finds that VA has 
complied with all assistance provisions of VCAA.  The 
evidence of record contains the Veteran's VA outpatient 
treatment records and records from the Social Security 
Administration (SSA).  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran underwent a VA examination in February 2006 with 
regard to his bilateral hearing loss disability.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
bilateral hearing loss increased rating issue in appellate 
status.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Bilateral hearing loss

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Service connection was established for bilateral hearing loss 
and rated noncompensably disabling, effective March 3, 2001.  
In August 2005, the Veteran filed an increased rating claim, 
asserting that his hearing loss had increased in severity.  
The Veteran reported that he a VA hearing examination 
scheduled for August 25, 2005; however, VA outpatient 
treatment records were printed on March 20, 2006, and 
included treatment records dated from July 5, 2005, to 
February 14, 2006.  A hearing evaluation conducted on August 
25 was not contained within such records, thus the Board 
presumes that the Veteran did not attend such scheduled 
evaluation.

In February 2006, the Veteran underwent a VA audiological 
examination.  Pure-tone thresholds for the ears were as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
40
75
105
LEFT
N/A
25
20
35
70

The pure tone average in the right ear was 64 decibels, and 
38 decibels in the left ear.  Speech recognition scores were 
84 percent in the right ear, and 96 percent in the left ear.  
The examiner diagnosed mild to profound sensorineural hearing 
loss right ear, and mild to moderately severe sensorineural 
hearing loss left ear.  Such findings translate to level III 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this equates to noncompensable hearing loss.  

The Board acknowledges the Veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, 
and VII, Diagnostic Code 6100.  Applying the audiological 
test results most favorable to the Veteran to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  
Thus, there is no reasonable doubt to be resolved.  The 
Veteran may always advance an increased rating claim if the 
severity of his hearing loss disability should increase in 
the future.

The VA schedule of ratings will apply unless there are  
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet.  
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides  
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of  
hospitalization that would render impractical the application 
of the regular schedular standards."

The record does not include any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  At the February 2006 VA examination, 
the Veteran reported that he has difficulty hearing in his 
work situation; at that time he reported a high-level of 
noise exposure in his working situation, which involved 
performing seal work.  VA's General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  Such a showing has 
not been made in this case.  The Veteran has not otherwise 
required frequent periods of hospitalization for his hearing 
loss and treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  Consequently, the Board finds that the 
current disability rating assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and higher ratings are denied on 
an extra-schedular basis.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a compensable rating is not 
warranted for bilateral hearing loss disability.  
Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


REMAND

The evidence of record contains SSA records which contain a 
July 2006 decision which determined that the Veteran was not 
disabled as defined in the Social Security Act.  Included 
with the SSA documentation, however, is February 2007 
correspondence to the Veteran entitled 'Notice of Appeals 
Council Decision Partially Favorable.'  A decision, however, 
is not included in the documentation.  In the Veteran's March 
2007 substantive appeal, he stated that he was awarded SSA 
disability benefits due to his PTSD.  The RO should ensure 
that the entirety of the Veteran's SSA records are associated 
with the claims folder, to include the February 2007 Appeals 
Council Decision.

In February 2006, the Veteran underwent a VA examination to 
assess the severity of his service-connected PTSD.  In March 
2008, the Veteran submitted a statement contending that his 
PTSD had worsened.  He is also claiming unemployability due 
to his service-connected PTSD.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, which in this case is over 4 
years, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  In order to more accurately reflect the 
current level of the Veteran's disability, the Board believes 
that an examination and opinion is necessary.

In the VA Form 21-8940 completed by the Veteran in August 
2005, the Veteran asserted that he last worked full time on 
November 19, 2003, and left due to his PTSD.  In the VA Form 
21-8940 completed by the Veteran in March 2008, the Veteran 
asserted that he last worked full time on November 1, 2001, 
and left due to his PTSD and tinnitus.  The Veteran should 
also be afforded a VA examination to assess whether his 
service-connected disabilities constitute marked interference 
with employment, or affects his ability to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a), 
(b).

Updated VA treatment records should be obtained from the 
Tampa VA Medical Center (VAMC) for the period June 24, 2008, 
to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that the 
entirety of the Veteran's SSA records 
have been associated with the claims 
folder, to include the February 2007 
Appeals Council Decision.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

2.  Updated treatment records from the 
Tampa VAMC should be associated with the 
claims folder for the period June 24, 
2008, to the present.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The Veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to the examiner 
and reviewed in conjunction with the 
examination.  The examiner should be asked to 
comment on the severity of the Veteran's PTSD, 
and specify the degree of occupational or 
social impairment due to his service-connected 
PTSD.  Examination findings should be reported 
to allow for evaluation of PTSD under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
A GAF score and an analysis of its meaning 
should be provided.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected disabilities (PTSD, 
bilateral hearing loss, and tinnitus) on 
the Veteran's ability to work.  If need 
be, further testing should be 
accomplished.  The examiner should 
attempt to distinguish the impairment 
related to his service-connected 
disabilities, and any nonservice-
connected disabilities.  The examiner 
should provide supporting rationale for 
this opinion.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims of entitlement to 
an increased rating for PTSD and 
entitlement to a TDIU.  If any benefit 
sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


